Citation Nr: 1202385	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO. 09-42 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial, compensable disability rating for hallux valgus of the right foot, status post bunionectomy, for the period prior to August 5, 2009. 

2. Entitlement to an initial, compensable disability rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from May 2003 until May 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, granted service connection for hallux valgus of the right foot, status post bunionectomy, and migraine headaches, with noncompensable evaluations from May 6, 2007. 

In a September 2009 rating decision, the RO granted a 10 percent disability rating for the right foot status post bunionectomy, from August 5, 2009.

The claim for an increased rating for the right foot disorder has been on appeal since the RO initially granted the claim for service connection. As such, the severity of that disability should be considered over the entire period, from the initial assignment of the disability ratings to the present time. See Fenderson v. West, 12 Vet. App. 119, 125-126   (1999). 

The Veteran, however, indicated in her VA Form 9 that she was satisfied with the grant of a 10 percent disability rating from August 5, 2009. She specifically indicated that she did not disagree the 10 percent disability rating from August 5, 2009. As the Veteran is satisfied with her rating for this period, there remains no controversy with regard to that rating for that period. Accordingly, a claim for a rating in excess of 10 percent for the period from August 5, 2009 is not before the Board. While the Veteran is satisfied with her 10 percent rating for the period from August 5, 2009, the RO did not award her that 10 percent disability rating over the entire period of her claim. Rather, it maintained a noncompensable evaluation for the period prior to August 5, 2009.  The remaining issue before the Board involves the proper rating for the disability during that period. 

While the Veteran's claim has been characterized at times as both an earlier effective date claim and an increased initial rating claim, the latter is properly before the Board. The Veteran's request for consideration of an earlier effective date for the 10 percent rating is essentially encompassed in the staged increased rating claim. Regardless, the outcome of this decision awards the benefit sought. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to an initial compensable rating for the service-connected migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During service, the Veteran underwent osteotomy with bunionectomy on the right foot that included a resection of the metatarsal head. Her right foot symptomatology status post operation has been ongoing during the entire period prior to August 5, 2009.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for hallux valgus of the right foot, status post bunionectomy, prior to August 5, 2009, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.72, Diagnostic Code 5280 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
This appeal arises from a disagreement with the initial evaluations following the grant of service connection for hallux valgus of the right foot, status post bunionectomy. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of her post-service treatment. 

Although VA did not provide a VA examination for the hallux valgus of the right foot, status post bunionectomy, claim, such an examination is not necessary. The Board does not find that an examination is in order in the status post bunionectomy case. The claims file contains service treatment records that the Board finds are sufficient documentation of in-service treatment to warrant the award of a 10 percent disability rating for the desired period under Diagnostic Code 5280. The subsequent private and VA medical records do not document any additional foot disorders not contemplated by the 10 percent disability rating contemplated by Diagnostic Code 5280. The Veteran has also not claimed to have additional foot disorders or that her condition has worsened. The Board thus finds that a VA examination is not necessary in the present case. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Right Foot Status Post Bunionectomy Claim

The Veteran reports that she has had right foot pain since her in-service bunionectomy. In an October 2008 rating decision, the RO granted service connection for hallux valgus of the right foot, status post bunionectomy, with a noncompensable disability rating from May 6, 2007. As previously noted, the Veteran is satisfied with the 10 percent rating she currently receives (and has received since August 5, 2009) for her service-connected right foot disorder, and the only matter before the Board is the propriety of the rating for the disability for the period prior to August 5, 2009.

Under Diagnostic Code 5280, a 10 percent rating is the maximum schedular rating available for hallux valgus unilateral, operated with resection of the metatarsal head. 38 C.F.R. § 4.71a.

In a December 12, 2006 service treatment record, it was noted that a podiatrist found the Veteran to have an acquired deformity of the toe, specifically hallux valgus. As documented in a February 23, 2007 service operation report, the Veteran received an Austin osteotomy with a modified McBride bunionectomy of the right foot. She received this operation to treat her hallux abductus valgus with bunion on her right. Her podiatrist also noted that a piece of the drill bit used during the operation had broken off and had been left in her foot. 

Following service, the VA medical records document that the Veteran received continuing treatment for her right foot. In an October 16, 2007 VA podiatry consult, the Veteran reported pain in the right foot along her bunionectomy surgery site. 

Under Diagnostic Code 5280, a 10 percent rating is warranted for unilateral hallux valgus, operated with resection of the metatarsal head. The service treatment records, including the February 23, 2007 operation report, clearly document that during service the Veteran received a bunionectomy operation, which involves resection of the metatarsal head. The residuals of the Veteran's foot disorder status post surgery warrant a 10 percent disability rating for the entire period prior to August 5, 2009. 

The 10 percent disability rating under Diagnostic Code 5280 is the maximum schedular rating possible under that diagnostic code. Having carefully considered all the evidence of record in light of the pertinent laws and regulations, the Board finds that a higher rating is not warranted. 38 C.F.R. § 4.7. 

The Board notes that in order to assign a higher rating, the Board would have to consider rating the disorder under criteria found under some other analogous Diagnostic Code. Here, however, there is no evidence of moderately severe, malunion or nonunion of the tarsal or metatarsal bones or other moderately severe foot injuries. Accordingly, evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5283 and 5284 is not in order.

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the Veteran's hallux valgus of the right foot, status post bunionectomy, is likely manifested by some functional limitation due to pain on motion. Therefore the currently assigned initial evaluation of 10 percent, but not more, is warranted. The Board notes that this 10 percent rating contemplates complaints of pain, especially on extended use. There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280. Therefore, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the hallux valgus of the right foot, status post bunionectomy, prior to August 5, 2009. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected foot disability when it is more severe; however, the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence. The hallux valgus of the right foot, status post bunionectomy, does not cause marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation. 

In sum, an initial evaluation of 10 percent for the service-connected hallux valgus of the right foot, status post bunionectomy, is warranted for the period prior to August 5, 2009. A disability rating in excess of 10 percent, however, is not warranted as the evidence does not show symptomatology consistent with moderately severe, malunion or nonunion of the tarsal or metatarsal bones or moderately severe foot injuries to warrant a higher rating under other analogous rating criteria. 

ORDER

Subject to the provisions governing the award of monetary benefits, an initial 10 percent evaluation, and no more, for hallux valgus of the right foot, status post bunionectomy, for the period prior to August 5, 2009, is granted.


REMAND

The Veteran contends that her service-connected migraine headaches are more severe than indicated by her current noncompensable disability rating. In her March 2009 notice of disagreement, she reported having episodes of constant headaches daily and migraines at least once a month. She also reported that in December 2008 she went to the emergency room for a severe migraine attack while at work. In a June 2009 statement, she reported daily headaches and sporadically having debilitating migraines that have caused her to either leave work or miss work. She also submitted a calendar, received in November 2009, documenting the frequency of her headaches and migraines. In her October 2009 VA Form 9, she reported having headaches nearly every single day and migraines up to two times or more a month. 

While the Veteran received a VA examination to assess the severity of her service-connected headache disorder in November 2011, the VA examiner indicated that he had performed the examination without review of the claims file.  A new examination, following thorough review of the claims file, is in order.

VA will attempt to rate the Veteran's disability over the entire appeal period, which stems from the date of her May 2007 discharge from service to the present.  Various (and at a times conflicting) findings and reports over that period appear to indicate that the frequency and severity of the Veteran's migraine headaches appear to vary.  For example, following service, in an October 30, 2008 letter, Dr. K.A.M. found the Veteran to have migraine headaches with aura one or two times per week. At the Keesler Air Force Base on December 9, 2008, the Veteran had to receive emergency treatment for migraine headaches. In a May 20, 2010 VA mental health outpatient note, the Veteran reported that her migraines had resolved completely since she started taking Clonazepam, and that her last migraine had been in November 2009.  In contrast, during her November 2010 VA examination she reported daily headaches and migraines that occurred two times a month.  She noted that she had two days of prescribed bedrest for headaches in the past 12 months. The November 2010 VA examiner diagnosed her with cephalgia (headaches), mixed type tension/migraine, with mild to moderate functional limitations. 

On examination, the VA examiner should consider all pertinent records in the claims file and provide an assessment not only to the current severity of the headache symptoms, but also of some longitudinal assessment of the severity and frequency of the Veteran's migraine headaches throughout the period from the date of her May 2007 separation from service to the present.  In short, it would be helpful if the examiner could indicate whether or not the condition has become better or worse over time, and point to medical findings for such conclusions.  

Prior to any examination, an attempt should be made to obtain for the record copies of any outstanding records of pertinent medical treatment.  The last VA medical records associated with the claims file were from November 2010 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining  any outstanding evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain copies of any VA medical records not already associated with the claims file, including any such records from November 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. Following completion of the above development, the Veteran should be scheduled for a VA neurological examination to determine the nature and severity of her migraine headaches. All indicated studies should be performed, and all manifestations of the current disability should be described in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to answer the following:

a) Do the Veteran's symptoms result in characteristic prostrating attacks, and if so, how frequent are these attacks now, and how has the frequency of such changed over the period from May 6, 2007 to the present?  

b) Do the Veteran's symptoms result in very frequent, completely prostrating and prolonged attacks, and if so, how has the frequency of such changed over the period from May 6, 2007 to the present?  

c) Do the Veteran's headache symptoms currently affect her ordinary activities or employment?  Did they do so at some time in the period from May 6, 2007 to the present?

d) Were there periods since the May 6, 2007 effective date of service connection in which the migraine headaches grew more or less severe?  

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. The claims file must be made available to the examiner for review in connection with the examination.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


